Putnam, J. (dissenting):
Appellant Foster by the words of his guaranty, in which he fully described this sixty-day note, I think, became estopped from setting up the omission of a seal or otherwise questioning the note’s validity. As vice-president and a stockholder in the corporation of Thomas B. McIntire, Inc., his signature on this guaranty procured a loan for the corporate purposes, which has been so applied. He stands like an indorser who cannot raise such a defense, as by the indorsement he guarantees the validity of the corporate notes. (Donohoe v. Meeker, 35 App. Div. 43; *521Glidden v. Chamberlin, 167 Mass. 486; Joyce Defenses to Com. Paper, §§ 95, 671, 672.)
Furthermore, there was proof of two prior corporate notes thus made by the president and supported by a like guaranty in which appellant joined. Corporate authority may be implied from previous official dealings, and here this authority must be regarded as found, and such a finding comprised in the court’s direction of a verdict.
Where the corporation had the full proceeds and applied them in its business within the scope of the guaranty, I cannot agree to let out a guarantor merely because the note did not bear a corporate seal.
Jenks, P. J., concurred.
Judgment reversed and new trial granted, costs to abide the event.